Citation Nr: 0701659	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to December 5, 2000 
for an award of total disability compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU), to include whether the veteran timely 
appealed the November 2001 assignment of the effective date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to 
November 1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the veteran's claim that 
he was entitled to an effective date prior to December 5, 
2000 for an award of TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his September 2005 videoconference hearing before the 
Board, the veteran contended that the Board should consider 
the appeal for an effective date prior to December 5, 2000 as 
a continuation of the claim he submitted in December 1994.  
The veteran contended, in essence, that the December 2000 
effective date, assigned in a November 2001 decision which 
was a continuation of the December 1994 claim following 
Remand of that claim from the Board, had not become final 
when the veteran disagreed with that effective date in March 
2003.  

The veteran and his representative have not been advised of 
the law and regulations governing finality of the November 
2001 rating decision, nor have they had an opportunity to 
present to the RO their arguments as to why the effective 
date assigned for TDIU in the November 2001 rating decision 
should not be considered final prior to the veteran's March 
2003 formal disagreement with the November 2001 
determination.  

The Board notes in particular that the veteran had indicated, 
in October 2001, that he wished to be represented by DAV, but 
the veteran was not notified that a signed VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, was required in order to send notice of 
rating determinations to the representative, so the notice of 
the November 2001 rating decision was not sent to DAV.  The 
claims file reflects that many months, and perhaps a year or 
more, elapsed before the veteran's representation became 
official.  The veteran and his representative should have an 
opportunity to provide argument as to whether these 
circumstances should be considered in determining the correct 
date for finality of the November 2001 rating decision, and 
to explain why the veteran's March 2003 withdrawal of his 
appeal should not be considered the termination of the 
December 1994 claim.  In this regard, procedural due process 
and pertinent law and regulations require that the case be 
remanded for consideration of the legal arguments raised 
during the hearing.  See 38 C.F.R. § 20.1304(a), (c) (2005).

The Board notes that, if the effective date assigned for TDIU 
in the November 2001 rating decision was not final when the 
veteran submitted the March 2003 statement disagreeing with 
that effective date, then the standard of proof necessary to 
establish an effective date prior to December 5, 2000 for the 
award of TDIU would not require evidence of clear and 
unmistakable error (CUE).  If, however, the rating decision 
had become final, the veteran could attack that rating 
decision only on the basis of CUE.  While the veteran and his 
representative argue that the prior decision was in error, 
the agency of original jurisdiction has not adjudicated a 
claim based on CUE.  The veteran and his representative have 
not been notified of the legal standard of proof for CUE.  A 
more complete discussion of the actual standard of proof 
required to establish entitlement to an effective date prior 
to December 5, 2000, and notice that a specific allegation of 
CUE and identification of the rating decision in which the 
error is alleged, should be provided.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be reviewed to 
determine whether all applicable 
regulations, including regulations 
governing representation and notice to 
representatives, have been considered in 
the determination as to whether the 
November 2001 rating decision became 
final.  If it is determined, after review 
of the record as a whole, that the 
November 2001 rating decision is final, 
provide the veteran with all applicable 
laws and regulations governing timeliness 
and finality, and provide the veteran 
with notice as to why the April 2003 
notice of disagreement with the effective 
date assigned for TDIU in the November 
2001 rating decision is not timely to 
continue the veteran's December 1994 
claim.

2.  Provide the veteran with notice that 
a final rating decision may be revised 
where there is clear and unmistakable 
error (CUE) and provide notice of the 
legal standards for establishing CUE.  

3.  After an appropriate period of time, 
or after the veteran indicates that he 
has no further legal argument or 
pertinent evidence to submit, the 
appellant's claim for an effective date 
earlier than December 5, 2000, for the 
grant of TDIU, including the claim that 
the veteran timely appealed a November 
2001 rating decision, should be 
readjudicated.  

4.  If the veteran submits a claim of CUE 
in a 1995 or 2001 rating decision, that 
claim should be adjudicated.  The veteran 
should be notified that a timely 
substantive appeal specific to the claim 
for revision of the effective date on the 
basis of CUE is required if appeal to the 
board is sought.  

5.  In the event that the veteran's claim 
for an earlier effective date is not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



